     Case 5:19-cv-02129-SP Document 23 Filed 03/31/21 Page 1 of 1 Page ID #:1791



 1
                                                                           JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   CARRIE BEATRICE NASH,            ) Case No. ED CV 19-2129-SP
                                      )
12                      Plaintiff,    )
                                      ) JUDGMENT
13                  v.                )
                                      )
14    ANDREW M. SAUL,                 )
      Commissioner of Social Security )
15    Administration,                 )
                                      )
16                      Defendant.    )
     _____________________________ )
17
18         IT IS HEREBY ADJUDGED that the decision of the Commissioner of the
19 Social Security Administration is REVERSED and this matter REMANDED,
20 pursuant to sentence four of 42 U.S.C. § 405(g) for further administrative
21 proceedings consistent with the court’s Memorandum Opinion and Order filed
22 contemporaneously with the filing of this Judgment.
23
24 Dated: March 31, 2021
25
                                          SHERI PYM
26                                        United States Magistrate Judge
27
28
